Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


PNC Equipment Finance, LLC, Appellant                   Appeal from the 62nd District Court of
                                                        Hopkins County, Texas (Tr. Ct. No. CV-
No. 06-18-00113-CV           v.                         41330). Memorandum Opinion delivered
                                                        by Justice Burgess, Chief Justice Morriss
Matthew Ward Hanna, Appellee                            and Justice Stevens participating.



          As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
          We further order that the appellant, PNC Equipment Finance, LLC, pay all costs of this
appeal.


                                                        RENDERED AUGUST 16, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk